Citation Nr: 0010619	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  97-17 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel







INTRODUCTION

The veteran had active military service from June 1980 to 
August 1980, from July 1981 to August 1981, and from May 1984 
to December 1989.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The veteran's original claim of service connection for PTSD 
was denied in a February 1994 rating action.  He was notified 
of the decision and did not perfect an appeal; under the law, 
the decision became final.  The present appeal arises from a 
September 1996 rating action, which determined that new and 
material evidence had not been presented to reopen a claim 
for service connection for PTSD.  The veteran filed an NOD in 
March 1997, and the RO issued an SOC in April 1997.  The 
veteran filed a substantive appeal in May 1997.  A 
supplemental statement of the case (SSOC) was issued in 
September 1998.  


FINDINGS OF FACT

1. The veteran was notified by the RO of the denial of his 
claim for service connection for PTSD in February 1994.  
The veteran did not initiate an appeal of that 
determination and, therefore, under the law, the decision 
became final.  

2. New and material evidence, in the form of a March 1997 
treatment report from the VA Medical Center (VAMC) in 
Richmond, reflecting the veteran's diagnosis of PTSD as a 
result of his claimed in-service stressor, has been 
introduced into the record since service connection was 
previously denied for PTSD; thus, the newly submitted 
evidence warrants reopening the veteran's claim.  

3. The record contains medical evidence of a current 
diagnosis of PTSD, the veteran's own lay evidence 
regarding in-service stressors, and medical-nexus evidence 
linking his PTSD to his in-service stressor.


CONCLUSION OF LAW

1. Evidence submitted since the previous final decision is 
new and material, and the veteran's claim of entitlement 
to service connection for PTSD is reopened.  38 U.S.C.A. 
§§ 7105(c), 5108 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a) (1999).  

2. The veteran has submitted a well-grounded claim of service 
connection for PTSD.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records does not 
reveal evidence of complaints or treatment referable to PTSD 
or any other psychiatric-related disorder.  

In May 1993, the veteran filed a claim for service connection 
for PTSD.  Evidence of record at that time included a DA Form 
1307 (Individual Jump Record) which reflected the veteran's 
participation in three jump exercises in Goloson, Honduras, 
on January 24, 1987.  In addition, a DA Form 67-8 (U.S. Army 
Officer Evaluation Report), noted that the veteran was an 
intelligence officer in a Special Forces battalion.  His 
primary function was the collection, processing, and 
dissemination of intelligence information to support and 
sustain Special Forces detachments.  It was also noted in the 
evaluation report that the veteran had provided two OCONUS 
(Outside the Continental United States) deployments for 
training to Honduras with Order of Battle data and map 
support.  

In June 1993, the veteran submitted a statement to the RO 
concerning the stressors associated with his claimed PTSD.  
He reported that, in November 1986, he was a 1st Lieutenant 
assigned to a military intelligence company, 7th Special 
Forces Group (SFG), as the signals intelligence officer, and 
was the officer in charge of the ground sensor team.  The 
veteran indicated that his NCOIC (non-commissioned officer in 
charge) was SFC (Sergeant First Class) [redacted].  In 
January 1987, the veteran indicated that his unit was 
deployed to Honduras.  He reported that his team was attached  
to A Company, 1st Battalion, 7th SFG, from January 5, 1987, to 
February 27, 1987, for LEMPIRA 1-87.  When A Company was to 
depart, the veteran reported his team was to remain in 
Honduras and become attached to B Company, 1st Battalion, 7th 
SFG, from February 28, 1987, to May 15, 1987.  

In his statement, the veteran discussed the various missions 
in which his team took part.  In particular, he recounted an 
incident when the team, accompanied by some Honduran 
soldiers, was waiting at a predesignated landing zone (LZ) 
for a helicopter.  The veteran noted that many civilians from 
a Honduran village began to congregate at the LZ, and that 
shots were fired at a Honduran soldier, who then returned 
fire.  The incident did not escalate any further, but the 
veteran indicated that he was told by a Honduran soldier 
that, if the veteran or SFC [redacted] had been killed, 
civilians would have been shot in retaliation.  The veteran 
reported that later events resulted in his being relieved of 
his position in Honduras, and he returned to Fort Bragg, NC.  
Thereafter, the veteran reported that he developed emotional 
problems associated with his service in Honduras, and he 
ultimately separated from active service.  Since that time, 
the veteran noted, he had suffered from anxiety when hearing 
helicopters, and become fearful when he heard people talking 
about war.  He also suffered from panic attacks, had 
difficulty concentrating, and felt socially isolated from his 
peers.  

In July 1993, the veteran submitted additional information to 
the RO, and incorporated his previously submitted stressor 
statement by reference therein.  With regard to the period 
from January to March 1987, he noted his temporary duty 
assignment to Honduras.  He included no specific description 
of events during that time, but instead described his 
problems afterward, beginning with the period from March to 
April 1987, during which he said he had "nightmares about 
being overrun and firefights, being followed," and 
complained of knots in his stomach, heartburn, and stomach 
distress.  He also stated that later, in October 1987, he had 
experienced an "anxiety attack/flashback during airborne 
operation resulting in disabling injuries" and stomach 
distress.  With this information, he enclosed a map of 
Honduras, and stated that he had circled in red the areas in 
which he had operated in January to March 1987.  The map has 
several areas marked in red; all are in the northern region 
of the country, near the coast of the Gulf of Honduras.

In December 1993, the RO received an additional statement 
from the veteran, and a statement from his wife.  Both 
statements noted the effects of the veteran's emotional 
distress and the impact it had on the lives of the veteran 
and his wife.  

That same month, December 1993, the veteran was medically 
examined for VA purposes.  The examiner noted the veteran's 
report of being exposed to severe stressors in Honduras.  In 
particular, the veteran reported that the primary stressor 
involved remembering a Honduran soldier's report that he had 
planned on killing civilians if anything had happened to the 
veteran and SFC [redacted].  The veteran reported that since he 
had returned from Honduras he had been experiencing symptoms 
of anger, anxiety, and depression.  The examiner reported 
that the veteran's history and mental status examination were 
consistent with the diagnosis of chronic dysthymia.  It was 
also reported that the veteran's symptoms and stressors did 
not fulfill the criteria for PTSD.  

In May 1996, the veteran submitted to the RO a statement from 
Leonore Wald, P.A., dated in April 1996.  Dr. Wald reported 
that he had been treating the veteran for stress with short 
acting hypnotics and with Alprazolam.  The veteran was noted 
to have responded well to the medication.  Dr. Wald further 
reported that he had seen the veteran in March 1996 in the 
afternoon, and found his behavior and affect as that of 
someone who was "shell-shocked".  It was noted that the 
veteran had remembered that morning an experience in Honduras 
involving SFC [redacted].  Dr. Wald recounted that reportedly 
SFC [redacted] had been told that someone was to get the 
veteran out of the country, and that SFC [redacted] interpreted 
this as meaning that someone was to assassinate the veteran.  
SFC [redacted] reportedly pulled a gun on the veteran, and the 
veteran believed he was about to be shot, but this never 
occurred.  The veteran indicated to Dr. Wald that he 
experienced a flash back stress reaction of this incident 
when he heard the noise of helicopters.  

In June 1996, the RO received medical records from the 
Sacramento Vet Center, dated from June 1992 to January 1994.  
These records reflected the veteran's complaints of intrusive 
memories both of Honduras and of being physically and 
sexually abused as a child.  Diagnosis included PTSD, and 
PTSD related to childhood.  

Also in June 1996, the veteran submitted to the RO a 
statement from Vincent Giuliano, M.D., dated in May 1996.  
Dr. Giuliano noted that the veteran was a 2nd grade school 
teacher, and had volunteered that he might have seen children 
killed in Honduras and that he felt a need to be with 
children.  This was noted as conjecture, and the veteran 
reportedly emphasized that he did not recall any specific 
instance of civilian causalities.  Dr. Giuliano noted that 
the veteran possibly had a combat related post-traumatic 
stress syndrome.  

Also that month, the veteran submitted a statement to the RO 
in which he reported that, through recent flashbacks and 
insights gained as a result of counseling, he had retrieved 
repressed memories about the killing of civilian men, women, 
and children in mid-February 1987 while conducting a Special 
Forces mission in Honduras.  The veteran recounted that the 
mission had been in two phases, and after completing the 
first phase, a National Guard UH-1 helicopter had picked up 
him, SFC [redacted], and a Sergeant [redacted] (U.S. Army), a 
Specialist [redacted] (U.S. Army), as well as a Honduran sergeant 
and corporal, and dropped them off in some hills near a 
village.  The veteran indicated that the mission was top 
secret and being done to support signal intelligence 
collection efforts of the National Security Agency (NSA).  
The veteran noted that his team was dropped off first, and 
the helicopter took off to go pick up a radio monitoring team 
and return with them to the LZ.  The veteran noted that, 
while waiting for the helicopter to return he sent Sergeant 
[redacted] and the Honduran sergeant to patrol the immediate 
area.  The veteran reported that 200 civilians came out and 
surrounded the landing zone.  Subsequently, the helicopter 
returned, and the veteran told the Honduran corporal to 
notify Sergeant [redacted] and the Honduran Sergeant to return.  
The Honduran corporal moved away to a small hill and fired a 
few shots into the air.  Immediately shots were fired back at 
him, and he returned fire.  The veteran noted that a large 
Honduran women in a white dress then ran towards the corporal 
screaming.  The corporal turned and shot her in the stomach.  
He subsequently shot a group of men and children who had 
begun screaming and waving their arms after the woman was 
shot.  This then precipitated chaos, with people running and 
screaming.  

The veteran further noted that Sergeant [redacted] came on the 
scene after the shooting had taken place, and immediately got 
on the helicopter.  Specialist [redacted] had been on the 
helicopter during the incident and heard and saw nothing.  
The helicopter pilots were reported to have witnessed the 
shooting.  

In July 1996, the veteran submitted to the RO a statement 
from John Honeywell, of Community Outreach to Vietnam Era 
Returnees (COVER), dated in June 1996.  Mr. Honeywell noted 
that events in Honduras had apparently caused a major memory 
impairment of amnesic reaction in the veteran.  The veteran 
was noted to be recalling the events of the incident, and was 
receiving counseling to cope with the intrusive 
recollections.  

In May 1997, the veteran submitted a statement to the RO in 
which he discussed particular details of his claim, and also 
reported that any records that existed of the atrocities that 
he witnessed in Honduras were classified by both the U.S. and 
Honduran governments, and that he could not obtain them.  In 
addition, the veteran submitted copies of outpatient 
treatment reports from the Richmond VAMC, dated in March 
1997.  These records note a diagnosis of PTSD with 
depression.  

In August 1998, the RO received a report from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR).  The 
report noted that, after extensive research and coordination 
with the U.S. Army Center of Military History as well as Fort 
Bragg, USASCRUR was unable to verify any combat incidents 
that had occurred in Honduras during January and February 
1987.  It did, however, enclose a document submitted by Fort 
Bragg reflecting that two Honduran soldiers and three 
Salvadoran guerillas had been killed in an armed clash near 
the Salvadoran border in May 1987.  

II.  Analysis

The veteran was previously denied service connection for 
PTSD, in a February 1994 rating decision.  The veteran did 
not file an appeal, and the decision became final.  In order 
to reopen his claim, the veteran must present new and 
material evidence with respect thereto.  38 U.S.C.A. § 5108.

Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
Prior to our discussion of the evidence which has been 
submitted since the February 1994 RO decision, we must first 
note that the United States Court of Appeals for Veterans 
Claims had previously held that the Secretary of Veterans 
Affairs, and, on appeal, the Board, were required to perform 
a two-step analysis when a claimant sought to reopen a claim 
based upon new evidence.  First, it was to be determined 
whether the evidence was "new and material."  Second, if 
the Board determined that the claimant had produced new and 
material evidence, the claim was reopened and the Board 
evaluated the merits of the veteran's claim in light of all 
the evidence, both old and new.  Manio v. Derwinski, 1 
Vet.App. 144 (1991).  Whether the new evidence was 
"material" turned essentially upon the reasonable 
possibility that, when viewed in the context of all the 
evidence, it would change the outcome.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).

The Court more recently held that the two-step Manio process 
has been replaced with a three-step process.  See Elkins v. 
West, 12 Vet.App. 209 (1999) (en banc), interpreting and 
applying a decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  The procedure which we must now follow is - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed and, if ripe for decision, adjudicated.  Winters v. 
West, 12 Vet.App. 203, 206 (1999) (en banc).  In addition, 
Hodge overruled Colvin and its progeny as to the materiality 
element of the new-and-material-evidence test.  See Elkins, 
supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 321, 326 
(1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a separate 
decision from whether it is material.  See also Anglin v. 
West, ___ F.3d ___, No 99-7019, slip op. at 7 (Fed. Cir. Feb. 
15, 2000) ("nothing in Hodge suggests that the understanding 
of "newness" as embodied in the first prong of the Colvin 
test is inadequate or in conflict with the regulatory 
definition of new and material evidence").

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  

To briefly summarize the law regarding service connection for 
PTSD, adjudication of such a claim requires consideration of 
evidence regarding the places, types, and circumstances of 
the veteran's service as shown by service records, official 
histories of organizations in which he served, and pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); Cohen v. 
Brown, 10 Vet.App. 128 (1997).  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (1999).

The question of whether a veteran was exposed to a stressor 
in service is a factual determination, and VA adjudicators 
are not bound to accept a veteran's stressor statements 
simply because treating medical providers did so.  Wood v. 
Derwinski, 1 Vet.App. 190 (1991) aff'd on reconsideration, 1 
Vet.App. 406 (1991); Wilson v. Derwinski, 2 Vet.App. 614 
(1992).  If claimed stressors are related to combat, and 
service department records establish that the veteran engaged 
in combat (e.g., by showing issuance of awards or decorations 
for valor, the Combat Infantryman's Badge, the Combat Action 
Ribbon, or the Purple Heart), and the veteran's testimony 
regarding the alleged stressors is satisfactory (i.e., 
credible and consistent with the circumstances, conditions, 
and hardships of such service), then the veteran's testimony 
regarding the stressors is accepted as conclusive as to their 
occurrence, and no further development or corroborative 
evidence is required.  

In VAOPGCPREC 12-99 (Oct. 18, 1999), the VA General Counsel 
addressed the subject of determinations as to whether a 
veteran "engaged in combat with the enemy" for purposes of 
38 U.S.C. § 1154(b).  The General Counsel held that the 
ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C. § 1154(b), required that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  Nothing in the language or history of the 
statute or any Department of Veterans Affairs regulation 
suggests a more specific definition.  The issue of whether 
any particular set of circumstances constitutes engagement in 
combat with the enemy for purposes of section 1154(b) must be 
resolved on a case-by-case basis.  

However, if it is determined that the veteran did not engage 
in combat with the enemy, or the claimed stressors are not 
related to combat, the veteran's testimony, by itself, will 
not establish the occurrence of the claimed stressors.  
Zarycki v. Brown, 6 Vet.App. 91 (1993).  In such a case, 
credible supporting evidence from the service department or 
other sources is required to establish occurrence of the 
claimed in-service stressors.  Moreau v. Brown, 9 Vet.App. 
389 (1996).  Once it is established that the claimed 
inservice stressors actually occurred, their sufficiency must 
be clinically established.  West v. Brown, 7 Vet.App. 70 
(1994).

As noted above, the existence of a valid service stressor is 
a factual question for VA adjudicators, who are not bound to 
accept a veteran's uncorroborated accounts of alleged 
stressors, particularly where there has been a considerable 
passage of time between putative stressful events recounted 
by the veteran and the onset of alleged PTSD.  Wilson, Wood, 
supra.

Thus, the evidence which must be considered at this time, in 
connection with the veteran's claim of service connection for 
PTSD, is that which has been submitted since the RO entered 
its decision on this matter in February 1994.  Evidence 
submitted since the final RO decision entered in 1994 
includes:

1. Statement from Leonore Wald, P.A., dated in April 
1996.  
2. Treatment records from the Sacramento Vet Center, 
dated from June 1992 to January 1994.  
3. Statement from Vincent Giuliano, M.D., dated in May 
1996.  
4. Statement from John Honeywell, dated in June 1996.  
5. Treatment records from the Richmond VAMC, dated in 
March 1997.  
6. Letter from USASCRUR dated in August 1998.  
7. Statements from the veteran.  

With respect to the veteran's claim for service connection 
for PTSD, the evidentiary items submitted by the veteran are 
new, in that they were not considered in the RO's final 
decision in February 1994.  As to the "new" items of 
evidence, the remaining questions are whether they are 
probative of the issue at hand and are so significant that 
they must be considered in order to fairly decide the merits 
of the veteran's claim.  

In this instance, the most significant new evidence consists 
of  treatment records from the VAMC in Richmond, which note a 
clinical diagnosis of PTSD related to the veteran's claimed 
stressor, the shooting of civilians in Honduras.  The veteran 
has also provided names of U.S. Army personnel who were at 
the scene of the alleged stressor incident.  We are not 
unmindful of the mandate in the recent Hodge precedent, 
discussed above, in which the Federal Circuit Court declared:

We certainly agree with the Court of Veterans 
Appeals that not every piece of new evidence is 
"material"; we are concerned, however, that some 
new evidence may well contribute to a more 
complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, 
even where it will not eventually convince the 
Board to alter its ratings decision.  Where so 
much of the evidence regarding the veterans' 
claims for service connection and compensation is 
circumstantial at best, the need for a complete 
and accurate record takes on even greater 
importance.

Hodge v. West, supra, 155 F.3d at 1363.

In view of the change in course dictated by the Federal 
Circuit Court, the Board concludes that the threshold for 
reopening a previously denied claim has been lowered 
somewhat.  Accordingly, and resolving any reasonable doubt in 
favor of the veteran, we find the medical evidence reflecting 
a diagnosis of PTSD and the submission of additional names of 
military personnel who were reportedly at the scene when the 
claimed stressor incident took place, meet the regulatory 
standard of evidence "which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (1999).

Accordingly, the Board concludes that the veteran has 
submitted evidence that is new and material, and the claim 
for service connection for PTSD is reopened.  In addition, we 
find that the veteran's claim seeking service connection for 
PTSD is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is not 
inherently implausible.  See Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The record contains medical 
evidence of a current diagnosis of PTSD, the veteran's own 
lay evidence regarding an in-service stressor, and medical-
nexus evidence linking his PTSD to his in-service stressor.  
See Patton v. West, 12 Vet.App. 272, 276-77 (1999); Cohen v. 
Brown, 10 Vet.App. 128 (1997).  

This, of course, does not mean the claim will be granted, but 
the RO will conduct a new adjudication, following additional 
development outlined below, and determine whether service 
connection should be granted.


ORDER

To the extent the Board has determined that new and material 
evidence has been submitted to reopen the veteran's claim for 
service connection for PTSD, and that the reopened claim is 
well grounded, the appeal is granted.


REMAND

For the reasons briefly set forth above, the Board has found 
the veteran's claim to be well grounded.  However, once a 
PTSD claim has been determined to be well grounded, that does 
not necessarily mean the claim will be granted.  The United 
States Court of Appeals for Veterans Claims has emphasized 
that -

even though . . . the appellant has presented a 
well-grounded claim for service connection for 
PTSD, "eligibility for a PTSD service-connection 
award requires" more; specifically, "(1) [a] 
current . . . medical diagnosis of PTSD . . . ; 
(2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and
(3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed 
in-service stressor."

Gaines v. West, 11 Vet.App. 353, 357 (1998), citing Cohen, 
supra, and Suozzi v. Brown, 10 Vet.App. 307 (1997) (emphasis 
in original).

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

In finding the veteran's claim well grounded, we note that he 
has claimed to have witnessed the killing of Honduran 
civilians by a Honduran soldier while deployed to that nation 
with an Army Special Forces unit as an intelligence officer.  
In addition, a VAMC Richmond treatment report has noted the 
veteran as suffering from PTSD with depression, and has 
related that diagnosis to the veteran's reported experience 
in Honduras as he described it.  As held in the Court's 
caselaw, above, the veteran's lay evidence, which is presumed 
to be credible at the initial stage of the claim, in 
conjunction with the diagnosis of PTSD in the record and the 
examiners' nexus statements, is sufficient for the purpose of 
determining well-groundedness.  

With respect to the veteran's claim, we note that the 
evidence does not support that his reported stressor is the 
result of combat.  Service department records do not reflect 
that the veteran engaged in combat or was awarded the Purple 
Heart, Combat Infantryman Badge, or similar combat 
citation(s).  Furthermore, the veteran's reports about his 
stressor reflect that it is not related to combat.  
Therefore, for the veteran to verify a non combat-related 
stressor, credible supporting evidence from the service 
department or other sources is required.  Moreau, supra.  In 
this instance, the circumstances surrounding the veteran's 
alleged non-combat related stressor incident during service 
make confirmation of that event extremely difficult.  
USASCRUR was not able to identify the reported incident, and, 
in fact, the only incidents documented by USASCRUR occurred 
after the veteran left Honduras, and occurred near the border 
with El Salvador, far from the areas where the veteran has 
indicated he was operating.  Given the sensitivity of the 
veteran's specialty as an intelligence officer, documents 
pertaining to missions in Honduras may be classified.  
However, the veteran has reported that other American 
soldiers were present when the claimed shooting of the 
Honduran civilians took place, and has reported them as SFC 
[redacted], Sergeant [redacted], and Specialist [redacted].  

We are cognizent that VA has a duty to assist the veteran.  
38 U.S.C.A. § 5107 (West 1991).  That duty to assist includes 
suggesting to the veteran that he write to fellow soldiers 
asking for letters supporting his claim.  Garlejo v. 
Derwinski, 2 Vet. App. 619, 620 (1992).  Under the 
circumstances of this case, given the threshold legal 
plausibility of the veteran's contentions, the Board believes 
that additional effort should be undertaken to allow the 
veteran to submit any corroborating evidence of his claimed 
stressor, to include supportive statements from those 
individuals identified by the veteran as having been at the 
scene of the reported shooting of Honduran civilians, or any 
other individual who may be able to provide corroborative 
evidence of the veteran's claimed stressor.  

In addition, in view of the fact that the veteran has not 
undergone a formal VA psychiatric examination since 1993 
(which examination did not diagnose PTSD), and in view of the 
intervening medical records indicating the possibility that 
childhood trauma may have precipitated PTSD, it may be 
necessary to conduct a new VA examination of the veteran.

Accordingly, the case is REMANDED to the RO for the following 
action:

1. The veteran should be invited to provide 
verifying statements from those military 
personnel identified by him as being at the 
scene of his reported stressor incident in 
which Honduran civilians were shot and killed, 
or any other individuals who may be able to 
provide direct corroborative evidence of the 
claimed in-service stressor.  If the veteran 
furnishes additional evidence which warrants 
further inquiry of USASCRUR for an attempt at 
stressor verification, the RO should make such 
referral.

2. In the event that additional evidence 
furnished by the veteran, or developed as a 
result of his additional submission, does 
provide satisfactory verification of his 
claimed in-service stressor, he should undergo 
a new VA examination, the purpose of which 
would be to determine whether the complete 
record supports a current diagnosis of PTSD.  
If the veteran is found to have PTSD, the 
examiner should express an opinion for the 
record as to whether the veteran's claimed 
stressor(s) from his military service are 
etiologically related to any current PTSD.  
The examining physician should specifically 
identify which stressors are linked to any 
diagnosed PTSD, with reference to the 
stressor(s) determined by the RO to be 
established by the record.  All tests deemed 
necessary by the examiner must be conducted, 
and the clinical findings and reasoning which 
form the basis of the opinions requested 
should be clearly set forth.  The claims 
folder and a copy of this Remand must be made 
available to the examiner prior to the 
examination, in order that he or she may 
review pertinent aspects of the veteran's 
service and medical history.  A notation to 
the effect that this record review took place 
should be included in the examination report.

3. Upon completion of the above, the RO should 
review the evidence of record and enter its 
determination with respect to service 
connection for PTSD. If the decision remains 
adverse to the veteran, the RO should issue an 
SSOC, a copy of which should be provided to 
the veteran and his representative.  
Thereafter, the veteran and his representative 
should be given the opportunity to respond.  
The case should be returned to the Board for 
further appellate consideration, if otherwise 
in order, following appropriate appellate 
procedure. 

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 
- 18 -


- 1 -


